            Case 1:19-cr-00875-LTS Document 56 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-875-LTS

CHRISTOPHER et al.,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

                 The pretrial conference in this matter is rescheduled to take place via

teleconference on July 22, 2020, at 9 a.m. To access the call, the participants must dial 888-

363-4734, enter the access code 1527005#, and the security code 1553#. During the call,

participants are directed to observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




CHRISTOPHER WADE - PTC2 SCHD ORD.DOCX                      VERSION JULY 16, 2020                   1
          Case 1:19-cr-00875-LTS Document 56 Filed 07/16/20 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               As requested, defense counsel will be given an opportunity to speak with their

clients by telephone for fifteen minutes before the conference begins (i.e., at 8:45 a.m.); defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.


       SO ORDERED.


Dated: New York, New York
       July 16, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




CHRISTOPHER WADE - PTC2 SCHD ORD.DOCX              VERSION JULY 16, 2020                              2
